Case 1:20-cv-02456-RRM-RER Document 10 Filed 10/15/20 Page 1 of 4 PageID #: 156


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------X
 ERIC D. WALL,

                           Plaintiff,                            MEMORANDUM AND ORDER
                                                                   20-CV-2456 (RRM) (RER)
         -against-

 DONALD J. TRUMP,

                            Defendant.
 -----------------------------------------------------------X
 ROSLYNN R. MAUSKOPF, Chief United States District Judge:

         This is at least the third action which plaintiff Eric D. Wall, proceeding pro se, has filed

 against defendant Donald J. Trump pursuant to the Federal Tort Claims Act, seeking damages for

 various actions which the President has taken while in office. Although Wall paid the filing fee

 to commence this action, this action is dismissed as frivolous because the President enjoys

 absolute immunity for actions taken in his official capacity.

                                               BACKGROUND

         On July 31, 2019, Wall filed an action against President Trump in the United States

 District Court for the Southern District of New York (the “SDNY”), asserting claims of

 “negligent infliction of emotional distress, negligence, mental anguish, physical injury,

 defamation, reckless endangerment, fraud, and pain & suffering.” Wall v. Trump, No. 19-CV-

 7413 (CM), 2019 WL 4639951, at *1 (S.D.N.Y. Sept. 24, 2019). Wall’s complaint attached a

 ten-page, single-spaced, typewritten letter detailing events that occurred in his life, for which he

 believed the President was responsible. Wall sought money damages in the amount of $999,000.

         On August 21, 2019 – before the first case was resolved – Wall filed a second action

 against the President in the SDNY: Wall v. Trump, No. 19-CV-7871 (CM). The complaint in

 this second action resembled the letter attached to the complaint in the first action but was



                                                         1
Case 1:20-cv-02456-RRM-RER Document 10 Filed 10/15/20 Page 2 of 4 PageID #: 157


 approximately six pages longer. On August 26, 2019, Judge McMahon dismissed this second

 action as duplicative of this first. (Order of Dismissal (Doc. No. 3 in No. 19-CV-7871).)

        In an order dated September 24, 2019, Judge McMahon also dismissed the first action.

 That order informed Wall that “the President is absolutely immune from suit for damages

 ‘predicated on his official acts.’” Wall v. Trump, No. 19-CV-7413 (CM), 2019 WL 4639951, at

 *2 (quoting Nixon v. Fitzgerald, 457 U.S. 731, 749 (1982)). Since Wall’s claims against Trump

 arose out of acts Trump performed in his official capacity as President of the United States,

 Judge McMahon held that Wall’s claims were foreclosed by absolute immunity and dismissed

 Wall’s action as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), (iii). Wall, 2019 WL

 4639951, at *2. Judge McMahon denied Wall leave to amend his complaint, noting that the

 defects in his pleading could not be cured with an amendment. Id.

        On June 3, 2020, Wall commenced this action, seeking damages of “$77,000,000 for

 mental and emotional anguish, physical injuries, loss of use, property damage, pain and

 suffering, medical bills, economic and noneconomic damages.” (Compl. at 5.) Wall’s complaint

 in this case, like his complaints in the SDNY actions, details events in Wall’s personal life for

 which he believed the President was responsible. Although the complaint in this case is over 100

 pages long and covers events not discussed in the SDNY cases, it seeks to impose liability for

 actions taken by the President in his official capacity.

                                    STANDARD OF REVIEW

        In reviewing the complaint, the Court is mindful that Wall is proceeding pro se and that

 his pleadings should be held “to less stringent standards than formal pleadings drafted by

 lawyers.” Hughes v. Rowe, 449 U.S. 5, 9 (1980); accord Erickson v. Pardus, 551 U.S. 89, 94

 (2007); Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009). Courts must read pro se complaints with

 “special solicitude” and interpret them to raise the “strongest arguments that they suggest.”


                                                   2
Case 1:20-cv-02456-RRM-RER Document 10 Filed 10/15/20 Page 3 of 4 PageID #: 158


 Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474–76 (2d Cir. 2006) (quotation marks

 omitted). A complaint, however, must plead “enough facts to state a claim to relief that is

 plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial

 plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009). Although all allegations contained in the complaint are assumed to be true, this

 tenet is “inapplicable to legal conclusions.” Id.

        A district court may dismiss an action, sua sponte, even if the plaintiff has paid the filing

 fee, if it determines that the action is frivolous, see Fitzgerald v. First East Seventh Street

 Tenants Corp., 221 F.3d 263, 363–64 (2d Cir. 2000), or that the district court lacks subject

 matter jurisdiction, see Fed. R. Civ. P. 12(h)(3). An action “is frivolous when either: (1) the

 factual contentions are clearly baseless, such as when allegations are the product of delusion or

 fantasy; or (2) the claim is based on an indisputably meritless legal theory,” Livingston v.

 Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998) (internal quotation marks and

 citation omitted); or (3) “it is clear that the defendants are immune from suit.” Montero v.

 Travis, 171 F.3d 757, 760 (2d Cir. 1999) (quoting Neitzke v. Williams, 490 U.S. 319, 327

 (1989)).

                                            DISCUSSION

        Wall’s claims in this action, as in the SDNY actions, arise out of acts the defendant

 performed in his official capacity as President of the United States. These claims are dismissed

 because the President is absolutely immune from suit for damages “predicated on his official

 acts.” Nixon, 457 U.S. at 749. A Court should generally not dismiss a pro se complaint without

 granting the plaintiff leave to amend if a valid claim could be stated. Cuoco v. Moritsugu, 222

 F.3d 99, 112 (2d Cir. 2000). However, where a proposed amendment would be futile, leave to

                                                     3
Case 1:20-cv-02456-RRM-RER Document 10 Filed 10/15/20 Page 4 of 4 PageID #: 159


 amend need not be given. Hill v. Curcione, 657 F.3d 116, 123 (2d Cir. 2011) (citing Advanced

 Magnetics, Inc. v. Bayfront Partners, Inc., 106 F.3d 11, 18 (2d Cir. 1997)). Since it would be

 futile to grant Wall leave to amend his complaint against the President, this action is dismissed

 with prejudice.

                                           CONCLUSION

        For the reasons set forth above, this action is dismissed with prejudice and without leave

 to replead. Although Wall paid the filing fee, the Court certifies pursuant to 28 U.S.C. §

 1915(a)(3) that any appeal from this order would not be taken in good faith and therefore in

 forma pauperis status is denied for the purpose of an appeal. Coppedge v. United States, 369

 U.S. 438, 444–45 (1962). The Clerk of Court is directed to enter judgment in favor of President

 Trump and to close this case. Wall is cautioned that if he refiles this action or files another

 frivolous action, the Court may bar him from filing further actions without leave of this Court.

                                                       SO ORDERED.


 Dated: Brooklyn, New York                             Roslynn R. Mauskopf
        October 15, 2020
                                                       _______________________________
                                                       ROSLYNN R. MAUSKOPF
                                                       Chief United States District Judge




                                                   4
